NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        DANIEL M. DOSS, Petitioner.

                         No. 1 CA-CR 16-0237 PRPC
                             FILED 7-13-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-009380-001
        The Honorable Lisa Ann VandenBerg, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

The Nolan Law Firm PLLC, Mesa
By Cari McConeghy Nolan
Counsel for Petitioner
                              STATE v. DOSS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Paul J. McMurdie joined.


T H O M P S O N, Judge:

¶1             Daniel M. Doss petitions for review of the summary dismissal
of his second proceeding for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review, but deny relief.

¶2           Doss pled guilty to one count of drive by shooting, a class 2
dangerous felony. The trial court sentenced him on August 19, 2013, to a
minimum seven-year prison term in accordance with the terms of the plea
agreement.

¶3             Doss filed a timely notice of post-conviction relief. After
appointed counsel notified the trial court that counsel found no colorable
claims to raise, Doss filed a pro se petition for post-conviction relief,
alleging claims of ineffective assistance of counsel, coercion of plea, and
unlawful sentence. Ruling that Doss was not entitled to relief on any of his
claims, the trial court summarily dismissed the petition in October 2014.

¶4             In September 2015, Doss filed a second notice of post-
conviction relief, indicating intent to raise claims under Rules 32.1(f), (g),
and (h) of the Rules of Criminal Procedure. Ruling that Doss failed to set
forth facts that would state a claim for which relief could be granted in an
untimely and successive proceeding for post-conviction relief, the trial
court summary dismissed the notice. This petition for review followed.

¶5            On review, Doss argues the trial court erred in summarily
dismissing the proceeding without conducting an evidentiary hearing on
his claims. We review a trial court’s summary denial of post-conviction
relief for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17, 146
P.3d 63, 67 (2006) (citation omitted).

¶6             There was no error by the trial court in summarily denying
relief. In dismissing the notice, the trial court issued a ruling that clearly
identified, fully addressed, and correctly resolved the claims sought to be
raised by Doss. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the court’s rulings.


                                      2
                             STATE v. DOSS
                           Decision of the Court

Under these circumstances, “[n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in a written decision.” State
v. Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1993). We therefore
adopt the trial court’s ruling.

¶7            Accordingly, we grant review, but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3